DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  claim 12 contains the phrase “wetted with the surface treatment” in line 4, which should be “wetted with the surface treatment liquid”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2002080831 A, hereafter ‘831, with machine translation).
	Claim 1: Shimizu ‘831 teaches a surface treatment liquid (abstract, [0001]) comprising a resin and a solvent (abstract, [0027]),
	where the resin can comprise a monomer with a pyridine functional group ([0014]), which is a nitrogen-containing heterocyclic group, and a separate functional group which is hydrophilic ([0010]), and


	Claim 3: Shimizu ‘831 teaches that the hydrophilic functional group can comprise 2-acrylamide-2-methylpropane sulfonic acid ([0036]), which contains the claimed formula A5 where R1 is a carbon alkyl group which is substituted with a sulfonic group.
	Claim 4: Shimizu ‘831 teaches that the resin can comprise a hydrophobic group comprising a siloxane group (abstract, Formula 2).
Claim 5: Shimizu ‘831 teaches that the resin can comprise a hydrophobic group comprising a monomer with the same structure has the claimed formula A6 where R2 is methyl, a is 1, R3 is the formula A7, R4, R5, and R6 are each hydrocarbons with 1 carbon, and n is an integer of 0 to 500 (abstract, [0009], [0022], Formula 2).
	Claim 6: Shimizu ‘831 teaches that the hydrophilic functional group can comprise 2-acrylamide-2-methylpropane sulfonic acid ([0036]), which has the claimed formula A8 where R1 is a carbon alkyl group which is substituted with a sulfonic group, and R2 is a hydrogen atom.

	Claim 7: Shimizu ‘831 teaches that the treatment liquid can comprise a monomer with the structure:

    PNG
    media_image1.png
    73
    147
    media_image1.png
    Greyscale
 where R1 is a hydrogen atom or methyl group (Formula 1, [0013], [0014]) and Rx is 

    PNG
    media_image2.png
    73
    269
    media_image2.png
    Greyscale
, where a can be 1, R5 can be an alkylene, and R6 can be methyl ([0014], [0016], Formula 3). This corresponds to the claimed formula A2 where R2 is a hydrogen atom or methyl group, a is 1, Y is -O-, and R12 is an amino group substituted with hydrocarbon group with 1 carbon.

	It is further noted that the component (a2) is presented as optional only, and, therefore, the limitations of the claim can be met by either the resin containing component (a2) which has claimed formula A2, or by having component (a3). Shimizu ‘831 teaches that the resin can contain a monomer containing an anionic functional group side chain ([0025], [0026]), which corresponds to component (a3).

	Claim 8: It is noted that the component (a3) is presented as optional only, and, therefore, the limitations of the claim can be met by either the resin containing component (a3) which has claimed formula A3, or by having component (a2). Shimizu ‘831 teaches that the resin can contain a monomer containing a cationic functional group side chain ([0007], [0010]), which corresponds to component (a2).


	Claim 10: Shimizu ‘831 teaches that the solvent can comprise water ([0027]).
	Claim 11: Shimizu ‘831 teaches a surface treatment method comprising brining the surface treatment liquid described above into contact with a treatment target (abstract, [0031]).

	Claim 12: Shimizu ‘831 teaches a surface treatment method comprising brining the surface treatment liquid described above into contact with a treatment target (abstract, [0031]); and
	treating the wetted surface by rinsing with water ([0031]), where the water corresponds to the claimed second aqueous treatment liquid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. ‘831 as applied to claim 1 above.
	Shimizu ‘831 teaches the limitations of claim 1, as discussed above. 
With respect to claim 2, Shimizu ‘831 does not explicitly teach that the amount of unit (a1) is 2 mol% or more, a sum of the amount of unit (a1) and the amount of unit (a2) is 70 to 100 mol% or 2 to 30 mol%, that, when the sum of the amount of unit (a1) and the amount of unit (a2) is 70 to 100 mol%, the amount of (a3) is 0 to 30 mol%, or that when the sum of the amount of unit (a1) and the amount of unit (a2) is 2 to 30 mol%, the amount of (a3) is 70 to 98 mol%.
However, the claimed composition differs from the composition taught by Shimizu ‘831 only in the concentration of the components (a1), (a2), and (a3) and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/